Title: Charles Massie to Thomas Jefferson, 20 December 1819
From: Massie, Charles
To: Jefferson, Thomas


					
						
							Dear Sir
							
								20th December 1819
							
						
						I have sent you 3 Tierces of Cider which I am confident will turn out well. I was suspicious last year on acount of that kind of fruit being too full on the trees, the bbls marked 66 .. 73 are made of a difrent kind of Apples which I have Observd  to turn out well for a fiew years past—As it is my desire that you should have the best cider that I make. if you would send a person in whom you could confide to my house from the 10 to the 15 of december he might make a selection out of my whole Crop without any Additional price.
						
							I am Sir Respectfully Yours &c.
							
								Charles Massie
							
						
					
					
						PS Mr Higinbothim,s bbl markd 38  please to let him know
					
				